DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest art is Xin et al (Bioorg. Med. Chem Let., 2008, 18(15), 4298-4302).  Xin discloses compound 4c and its biological activity as SCD1 inhibitor.  Compound 4c differs from the instantly claimed compound in that moiety “Y” in the instant claims is a pyridine ring while same moiety in compound 4c is a benzene ring.  In the Non-final office action mailed on 1/27/22 Examiner has argued that one skilled in the art would have found it obvious to replace the benzene in 4c with pyridine with an expectation that the resulting compound would have similar biological properties.  The substitution would have been obvious because pyridine and benzene are known bioisosteres and one would expect similar biological activity profile for the two compounds.  In reply filed on 2/28/22 Applicants have convincingly argued that one would not have selected compound 4c of Xin as a lead compound because 1) compound 4c is was not the most active compound disclosed by Xin and one would have selected a more active compound as a lead and 2) Xin already attempted making derivatives of 4c and has failed to produce a more active compound.  Additionally, even if one was to select 4c, there are 4 different pyridine isomers (with the ring nitrogen in the 2, 3, 4 and 5 position relative to the urea group) that one would need to select from.  There is no guidance in the art that would suggest selecting the instantly claimed isomer with the ring Nitrogen in the 2 position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 64-70 are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEVGENY VALENROD/Primary Examiner, Art Unit 1628